NUMBER 13-19-00314-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ISMAEL MIRANDA JR.,                                                       Appellant,


                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 138th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

               Before Justices Hinojosa, Perkes, and Tijerina
                 Memorandum Opinion by Justice Perkes
      Appellant Ismael Miranda Jr. appeals the revocation of his community supervision.

By one issue, Miranda argues the trial court “violated [his] right to confront witnesses

under both the United States Constitution and the Texas Constitution when evidence
regarding his drug test results were introduced under the business record exception

without the presence of the probation officer who administered the drug tests.” We affirm.

                                    I.     BACKGROUND

        On November 7, 2012, Miranda was indicted for indecency with a child by contact.

See TEX. PENAL CODE ANN. § 21.11(a)(1). On March 11, 2015, pursuant to a plea bargain

agreement, Miranda pleaded guilty to the lesser included offense of attempted indecency

with a child by contact, a third-degree felony. See id. §§ 15.01, 21.11(a)(1). The trial court

placed Miranda on deferred adjudication for a period of six years. Miranda’s community

supervision terms required that he, in part, submit to drug and alcohol abuse counseling

and random urinalysis testing and abide by all regulations of the sex offender treatment

program.

        On December 11, 2018, the trial court issued an order modifying Miranda’s

community supervision and assessing progressive sanctions; Miranda was ordered to

serve fourteen days consecutively in the county jail for being unsuccessfully discharged

from his sex offender treatment program.

        On March 15, 2019, the State filed a motion for adjudication of guilt alleging that,

in addition to being in arrears in excess of $4,000 in probation fees, sex offender

supervision fees, and court costs, Miranda (1) was unsuccessfully discharged from

alcohol and drug abuse counseling; (2) tested positive for and admitted to using cocaine;

and (3) was unsuccessfully discharged from his sex offender treatment program a second

time.

        During the revocation hearing on May 7, 2019, the trial court admitted several

documents entitled “Statement of Drug Usage,” wherein Miranda signed a form




                                              2
“voluntarily admit[ing] that on or about [a specific date], [he] used a controlled substance

or its residue of it, to wit, cocaine,” and he was “fully aware this statement may be used

against [him] in a future hearing in a court of law.” Miranda objected to the admission of

these documents, arguing the exhibits contained “hearsay within hearsay” and violated

his “Sixth Amendment right of cross examination of a witness.” The State also presented

the trial court with Miranda’s discharge summary paperwork from the alcohol and drug

abuse and sex offender treatment programs.

       The trial court found all of the allegations contained in the State’s motion true,

revoked Miranda’s community supervision, proceeded to adjudication, and sentenced

Miranda to five years’ imprisonment.

       This appeal followed.

                     II.    REVOCATION OF COMMUNITY SUPERVISION

       On appeal, Miranda exclusively challenges the trial court’s admission of Exhibits

No. 2–5 relating to his drug use, admitted as evidence of the State’s second alleged

violation. Miranda makes no argument with respect to the trial court’s findings of true the

remaining two violations which do not rely on those exhibits.

       “To convict a defendant of a crime, the State must prove guilt beyond a reasonable

doubt, but to revoke probation (whether it be regular probation or deferred adjudication),

the State need prove the violation of a condition of probation only by a preponderance of

the evidence.” Hacker v. State, 389 S.W.3d 860, 864–65 (Tex. Crim. App. 2013). “The

preponderance of the evidence standard is met when the greater weight of the credible

evidence before the trial court supports a reasonable belief that a condition of community

supervision has been violated.” Martinez v. State, 563 S.W.3d 503, 510 (Tex. App.—




                                             3
Corpus Christi–Edinburg 2018, no pet.) (citing Rickels v. State, 202 S.W.3d 759, 763–64

(Tex. Crim. App. 2006)). Where the State presents multiple grounds for revocation, “a trial

court is authorized to revoke community supervision and proceed to adjudication so long

as the State has established at least one of the violations it has alleged.” See Dansby v.

State, 398 S.W.3d 233, 241 (Tex. Crim. App. 2013); see also Perez v. State, No. 13-14-

00300-CR, 2015 WL 4234236, at *4 (Tex. App.—Corpus Christi–Edinburg July 9, 2015,

no pet.) (mem. op., not designated for publication). The trial judge is the sole judge of the

credibility of the witnesses and the weight to be given to their testimony, and we review a

trial court’s order revoking community supervision for an abuse of discretion. See Carreon

v. State, 548 S.W.3d 71, 77 (Tex. App.—Corpus Christi–Edinburg 2018, no pet.) (citing

Hacker, 389 S.W.3d at 865–66).

       As previously observed, Miranda does not challenge the evidence of the remaining

grounds for revocation, and we limit our analysis to whether the alternative grounds for

revocation exist independently from the violation containing an alleged constitutional taint.

See Dansby, 398 S.W.3d at 241.

       In its motion for adjudication, the State first alleged Miranda violated the condition

of his community supervision requiring that he complete drug and alcohol abuse

counseling. Miranda’s discharge summary paperwork from the behavioral health center

where he briefly attended drug and alcohol counseling were admitted into evidence

(Exhibit No. 1). The documents indicated that although Miranda was referred to the

program on November 20, 2017, he was discharged on February 6, 2018, for non-

compliance. Notations in his file indicate Miranda “[a]ttended one group [session] and did




                                             4
not return,” and though the center made “repeated attempts to have him re-engage,” no

calls were returned.

       The State next argued Miranda was required to and failed to complete the sex

offender treatment program. As evidenced by State’s Exhibits 6 and 7, Miranda was

unsuccessfully discharged from the program twice: on November 8, 2018, and February

21, 2019. Miranda was initially discharged for failing to abide by the program’s strict

attendance policy, presenting “minimal” “level[s] of involvement and motivation,” “testing

positive for cocaine on random drug tests,” and failing to submit to and pass his

“therapeutic polygraph” examination. After his first discharge, Miranda was sanctioned to

fourteen days in jail “in lieu of revocation and in conjunction with the progressive

sanctions.” Miranda returned to the program and was subsequently discharged once

more, but this time, for displaying a “defiant,” “purely negative and uncooperative attitude.”

It was asserted that he “clearly had no intentions of participating in [therapy]

appropriately.” The State’s Exhibit 7 provided

       Mr. Miranda denied sexual offenses he admitted in the past, stated he tells
       us what his lawyer instructs him to say, and denied that he has been truthful
       in the past. Mr. Miranda has displayed years of deception and manipulation,
       has lacked the desire to change, has failed to accept responsibility for his
       serious actions, and failed to adhere to the Treatment Contract conditions.

       Here, the State proved by a preponderance of the evidence alternative grounds

for revocation existed independently from the violation containing an alleged

constitutional taint. See id.; Martinez, 563 S.W.3d at 510. Thus, we need not decide

whether error occurred with respect to the challenged violation. See Garcia v. State, 387

S.W.3d 20, 26 (Tex. Crim. App. 2012); Sterling v. State, 791 S.W.2d 274, 277 (Tex.

App.—Corpus Christi–Edinburg 1990, pet. ref’d) (requiring that to obtain reversal of a




                                              5
revocation order, appellant must successfully challenge each and every ground on which

the trial court relied to support revocation); Perez, 2015 WL 4234236, at *4 (same). We

overrule Miranda’s sole issue on appeal.

                                   III.    CONCLUSION

       We affirm the trial court’s judgment.

                                                            GREGORY T. PERKES
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of August, 2020.




                                               6